Citation Nr: 0534487	
Decision Date: 12/22/05    Archive Date: 01/10/06

DOCKET NO.  03-23 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Service connection for a chronic low back disability, to 
include a lumbosacral strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel


INTRODUCTION

The veteran served from April 1970 to January 1972, and from 
October 1972 to June 1976.  
This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO), in Waco, 
Texas, which denied the veteran's claim of service connection 
for a low back disability, to include lumbosacral strain.

The veteran perfected his appeal in July 2003.  He elected to 
have the claim decided without a hearing.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that during service he injured his back 
while he was changing a large tire of an Army vehicle at Fort 
Hood Army Military Base.  He claims that he was treated at 
the Army Hospital for this injury sometime in 1974, and was 
prescribed bed rest for two weeks at that time.  The 
veteran's service medical records show that he complained of 
back pain in January 1971 and February 1976.  Clinical 
findings reported upon the latter evaluation included muscle 
spasm in the low back region.  While a March 1976 clinical 
examination was negative for any pertinent abnormal objective 
findings, the veteran again complained of back pain and this 
was just weeks before he was separated from service.  

It is not clear whether the veteran was hospitalized at Fort 
Hood, but he has alleged that he was placed on a profile for 
two weeks.  As there may be additional service medical 
records that have not been obtained, the RO must contact all 
appropriate records' depositories, to include the National 
Personnel Records Center and the Fort Hood Medical Center 
directly, to determine if there are any additional service 
medical records of the veteran.  The RO should also conduct a 
search for alternate medical records, to Surgeon General 
Records and Sick/Morning Reports.  38 C.F.R. § 3.159(c)(2) 
(2005).

In reviewing the post-service medical evidence of record, the 
Board notes that the veteran underwent a VA examination in 
November 2001.  History obtained at that time included in-
service and current low back complaints, to include pain.  
The examiner found evidence of tenderness on palpitation of 
the lumbar spine.  A CT scan of the lumbar spine revealed 
osteoarthritis and degenerative disc disease.  The physician 
diagnosed low back pain with osteoarthritis and degenerative 
disc disease by CT scan.  He did not provide an opinion 
addressing the question of whether a current low back 
disability was linked to service.  

Additional post-service medical reports show complaints of 
pain with occasional flare-ups.  A July 2004 report includes 
a diagnosis of a spinal chord injury with severe motor 
impairment. 

In view of the in-service treatment for back pain and muscle 
spasms and the absence of a nexus opinion upon the November 
2001 VA examination, the Board finds that the claims file 
must be returned to the physician who performed the latter 
evaluation for the purpose of obtaining such an opinion.  See 
38 U.S.C.A. § 5103(A)(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2005).  It is pertinent to note that, if the medical 
evidence of record is insufficient, VA is always free to 
supplement the record by seeking an advisory opinion, or 
ordering a medical examination to support its ultimate 
conclusions.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

Additionally, correspondence from the veteran to the RO 
contains statements regarding the fact that he is in receipt 
of social security benefits and was found to be disabled by 
the Social Security Administration (SSA) in 1999.  Although 
it is not clear what disability or disabilities that grant 
was based upon, there is a possibility that these records may 
contain information relevant to the claim.  VA has a duty to 
obtain SSA records when they may be relevant and VA has 
actual notice that the veteran was receiving SSA benefits.  
See Voerth v. West, 13 Vet. App. 117, 121 (1999); Baker v. 
West, 11 Vet. App. 163, 169 (1998); Murincsak v. Derwinski, 2 
Vet. App. 363, 370-72 (1992).  Accordingly, the RO should 
contact the SSA and secure copies of any administrative 
decision relating to the veteran's claim for disability 
benefits and any medical records upon which any decision was 
based.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159(c)(2).
In view of the foregoing, this case must be REMANDED for the 
following development:

1.  The RO should contact the National 
Personnel Records Center, the Fort Hood 
Army Hospital, and any other 
appropriate records depository, to 
determine if there are any additional 
service medical records of the veteran, 
to include any records relating to a 
hospitalization in 1974.  The RO should 
also conduct an alternative search for 
relevant records, to include any 
Sick/Morning Reports or records from 
the Office of the Surgeon General.

2.  The RO should also contact the SSA 
and obtain and associate with the 
claims file copies of any 
administrative decision (favorable or 
unfavorable) relating to the veteran's 
claim(s) for disability benefits and 
any medical records upon which any 
decision was based.  

Records of a Federal department or 
agency must be sought until it is 
reasonably certain that such records do 
not exist or that further efforts to 
obtain these records would be futile.  
38 U.S.C.A. § 5103A(b)(3).

3.  Whether or not any additional medical 
records are received, the RO should 
return the claims file to Butch Tubera, 
M.D., of the Big Springs Medical Center, 
who performed the November 2001 
examination of the veteran noted above, 
for the purpose of obtaining an addendum 
to that examination report.  

Following a review of all of the relevant 
medical records in the claims file, to 
include the service medical records, the 
November 2001 VA examination report, and 
subsequently dated medical records 
relating to a back disability; Dr. Tubera 
is requested to opine whether it is at 
least as likely as not (50 percent or 
greater probability) that any low back 
disability that is currently present 
began during service or is otherwise 
linked to any incident of or finding 
recorded during service.  

The physician is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim. 
 
The examiner is also requested to provide 
a rationale for any opinion expressed.  

If Dr. Tubera is unavailable to provide the 
above opinion, the claims folder should be 
referred to another physician for the above 
opinion and another examination if deemed 
necessary.

4.  Thereafter, the RO should review the 
claims file and ensure that no other 
notification or development action, in 
addition to that directed above, is required.  
If further action is required, the RO should 
undertake it before further adjudication of 
the claim.
 
5.  The RO should readjudicate the 
claim for service connection for a 
chronic low back disability, to include 
lumbosacral strain, with consideration 
of all of the evidence added to the 
record since the last Supplemental 
Statement of the Case (SSOC) issued in 
November 2004.

6.  If the benefit requested on appeal 
is not granted, the RO should issue 
another SSOC, which should contain 
notice of all relevant action taken on 
the claim, to include a summary of any 
evidence added to the record since the 
November 2004 SSOC.  A reasonable 
period of time for a response should be 
afforded.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

